Citation Nr: 1618227	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  11-14 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a lung condition, to include asthma, status post pneumonia, sleep apnea, and scar tissue.

2. Entitlement to service connection for a heart condition, to include heart murmur with congestive heart failure, status post heart attack and bypass surgery.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1958 to March 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The rating decision was mailed to the Veteran in April 2009.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge in January 2016.  A transcript of the hearing has been associated with the electronic claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a lung condition, to include asthma, status post pneumonia, sleep apnea, and scar tissue.  At entrance to service, the Veteran indicated on his report of medical history form that he had asthma.  However, at the  time of the entrance examination, the clinician found that the Veteran's lungs were normal.  The Veteran received treatment throughout service for asthma.

A veteran who served during a period of war or during peacetime after December 31, 1946 is presumed to be in sound condition when he or she entered service except for conditions noted on the entrance examination.  The presumption of soundness can be rebutted by clear and unmistakable evidence that the disorder existed prior to entry.  In determining whether a disorder existed prior to entry into service, it is important to look at accepted medical principles including clinical factors pertinent to the basic character, origin, and development of the disorder.  38 C.F.R. § 3.304(b)(1) (2015).  History given by the Veteran, which conforms to accepted medical principles, in conjunction with basic clinical data, is probative evidence of the incurrence, symptoms, and course of the disorder.  38 C.F.R. § 3.304(b)(2).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).  Intermittent flare-ups during service of a preexisting injury or disease do not constitute aggravation. Rather, the underlying condition must have worsened.

In this case, since no lung condition, to include asthma, was noted by a clinician at entrance to service, and since the Veteran was treated for asthma during service, the Veteran is presumed to have been sound at entry as to this issue.  The Veteran had a VA examination for the lung conditions in December 2008.  However, the opinion from the examiner did not address the clear and unmistakable standard or provide an etiology opinion supported by adequate rationale.  VA has a duty to assist veterans in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  Therefore, the December 2008 examination report is inadequate for rating purposes, thus requiring a remand to obtain an adequate etiology opinion.

The Veteran also seeks service connection for a heart condition, to include heart murmur with congestive heart failure, status post heart attack and bypass surgery.  The Board observes that at entrance to service, the Veteran did not report a heart condition and the examining clinician indicated that the Veteran's heart was normal.  During service, testing revealed atrial fibrillation, irregular cardiac rhythm, and irregular pulse.  A separation examination does not appear to be of record.  A VA examination has not been provided to address the etiology of the Veteran's heart conditions.  Since the threshold for providing a VA examination is low under McLendon v. Nicholson, 20 Vet. App. 79 (2006), on remand, a VA examination must be scheduled to determine the nature and etiology of all heart conditions, to include but not limited to heart murmur with congestive heart failure, status post heart attack and bypass surgery.

Finally, in correspondence dated in April 2016, the Veteran indicated that he had recently been treated at VA facilities for his heart conditions.  On remand, updated treatment records must be obtained and associated with the electronic claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the electronic claims file updated VA treatment records, if any.

2. Schedule a VA examination to determine the nature and etiology of the Veteran's lung conditions.  The examiner must be provided access to the electronic claims file and a copy of this remand.  The examiner must indicate review of the electronic claims file in the examination report.  All necessary tests must be accomplished.  

The examiner is to carefully and thoroughly review the record and render medical opinions as to the following:

a) Did the Veteran's asthma clearly and unmistakably pre-exist service?

b) If so, is there clear and unmistakable evidence that it did not undergo an increase in the underlying pathology during service? 

c) If there was an increase in severity of asthma during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

d) If clear and unmistakable evidence does not exist showing that the Veteran's asthma pre-existed service and was not aggravated during such service, is it at least as likely as not (a probability of at least 50 percent) that the currently diagnosed asthma is related to or had its onset during service?

e) For all other lung conditions diagnosed since 2008, to include status post pneumonia, sleep apnea, and scar tissue, is it at least as likely as not (a probability of at least 50 percent) that the currently diagnosed conditions are related to or had their onset during service or are due to or have been aggravated by asthma?

A rationale for all requested opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

3. Schedule a VA examination to determine the nature and etiology of the Veteran's heart conditions.  The examiner must be provided access to the electronic claims file and a copy of this remand.  The examiner must indicate review of the electronic claims file in the examination report.  All necessary tests must be accomplished.  

The examiner is to carefully and thoroughly review the record and render medical opinions as to the following:

a) For each heart condition diagnosed, to include heart murmur with congestive heart failure, status post heart attack and bypass surgery, opine whether it is at least as likely as not (a probability of at least 50 percent) related to or had onset during service, to include whether any heart condition is at least as likely as not related to the in-service notation of atrial fibrillation, irregular cardiac rhythm, and irregular pulse.

b) If the answer to the foregoing is negative (i.e. it is less likely as not that the heart condition is related to service) for any heart condition, opine whether it is at least as likely as not that any heart condition is due to or has been aggravated by a lung condition, to include asthma, status post pneumonia, sleep apnea, and scar tissue.

A rationale for all requested opinions must be provided.  In the rationale, the examiner must address the in-service notation of atrial fibrillation, irregular cardiac rhythm, and irregular pulse and discuss the significance of these conditions in relation to the currently diagnosed disabilities.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

4. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




